Citation Nr: 1520159	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-17 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran requested a hearing before the Board when he filed his substantive appeal in April 2009.  In correspondence dated in September 2011, the Veteran's representative indicated that the Veteran requested to withdraw his request for a hearing.  In correspondence dated in March 2015, the Veteran indicated that his request for a hearing was withdrawn.  Consequently, no requests for a hearing remain outstanding.  

Subsequent to a statement of the case (SOC) dated in March 2009, additional medical evidence was added to the claims file.  Although some of the VA treatment records reflect treatment for headaches and this evidence has not been considered by the Agency of Original Jurisdiction (AOJ), the Board is remanding the claim on appeal and the Veteran is therefore not prejudiced.  

The appeal is REMANDED to the AOJ.  


REMAND

The Veteran's service personnel records reflect that the Veteran incurred shrapnel wounds to the head and neck and sustained a burst left eardrum and fractured left leg in November 1971, for which the Veteran was awarded the Purple Heart medal.  

The Veteran's service treatment records (STRs) reflect treatment for reports of headaches, fever, and chills in December 1971.  He was assessed with headaches at that time.  However, the Veteran's April 1972 separation examination reflects that a neurologic evaluation was normal.  

Post-service private treatment records reflect reports of headaches in January 2005.  The Veteran was assessed with migraine headaches in February 2005.  

In the April 2009 substantive appeal, the Veteran indicated that he did not report headaches at his separation from service because he did not want to risk being detained.  He reported that he did not have headaches prior to his injuries in service in November 1971.  He noted that he learned to live with his headaches and after he incurred a second head injury in December 2004, the headaches were exacerbated.  

In argument dated in April 2015, the Veteran's representative indicated that the Veteran's headaches were directly related to service as the records reflect that he sustained shrapnel wounds to the head and was thereafter treated for headaches.  In the alternative, the Veteran's representative indicated that the Veteran's headaches should be considered as secondary to service-connected posttraumatic stress disorder (PTSD), residuals of a shell fragment wound to the forehead (granted as a shrapnel wound scar of the forehead), and tinnitus.  

Here, the Veteran was not provided an examination to determine the etiology of the claimed headache disorder.  A VA examination with etiology opinions should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurologic examination.  The Veteran's claims file should be reviewed by the examiner and the examination report should reflect such review.  The examiner should obtain a complete medical history from the Veteran.  Then provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that a headache disability either began during or was otherwise caused by the Veteran's active duty service, including as a result of his shrapnel wound to the head and neck.   

(b)  Is it at least as likely as not (50 percent or greater) that the Veteran's headache disability was either caused or aggravated (meaning made permanently worse) by his service connected PTSD, shell fragment wound scar of the forehead, and/or tinnitus.  If the examiner concludes that the headache disability was aggravated by any service-connected disability, the examiner should indicate a baseline level of headaches prior to the aggravation. 

A complete rationale should be provided for any opinion expressed (that is tell us why you reached the conclusion you did).

2.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

